Citation Nr: 9917264	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to July 
1945.  This appeal arises from an April 1996 rating decision 
of the Buffalo, New York Regional Office (RO), which denied 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  In December 1997, the Board of 
Veterans' Appeals (Board) remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran's claim that his bilateral hearing loss was 
incurred in service was not accompanied by any medical 
evidence to support that allegation.   

2.  The claim for service connection for bilateral hearing 
loss is not plausible.

3.  The veteran's claim that his tinnitus was incurred in 
service was not accompanied by any medical evidence to 
support that allegation.   

4.  The claim for service connection for tinnitus is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim for entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on a February 1942 
enlistment physical examination the veteran's hearing was 
evaluated as 20/20 in both ears.  In October 1944, the 
veteran was wounded in action, sustaining a moderately severe 
contusion to the chest and right thigh and a concussion.  He 
was injured when an armored car in which he was riding hit a 
land mine.  A November 1944 record notes that the veteran was 
awarded the Purple Heart for a moderately severe, contused 
anterior chest wall, right, and a complete, oblique fracture 
of the head of the right fibula.  On a July 1945 separation 
physical examination, the veteran's hearing was evaluated as 
15/15 for whispered voice in both ears.  There were no 
abnormalities of the ear detected on the examination.  These 
medical records did not show any complaints, clinical 
findings, or diagnosis of hearing loss or tinnitus.

In his June 1995 claim, the veteran indicated that he had 
substantial hearing loss and intermittent tinnitus in both 
ears.  He recounted that he was wounded in a mine explosion 
in 1944 and took three months to convalesce.  He claimed that 
loud noises startled him and hurt his ears, which did not 
occur prior to the land mine explosion.  He indicated that in 
1986 VA personnel ordered an audiology examination when they 
noticed that he could not understand them very well and that 
he was informed that his hearing was within acceptable limits 
despite a "problem".  The veteran claimed that his family, 
friends, and colleagues have complained since the early 1980s 
that they had to shout just so that he could hear them.  He 
stated that he read lips and continually asked people to 
repeat themselves.  In 1995, hearing deficiency was found in 
both ears, requiring hearing aids.  He indicated that the 
only incident to which he could attribute the deficiency was 
his inservice mine explosion.  

In July 1995, VA records dated from December 1985 to June 
1995 were received.  A March 1989 consultation report 
indicates that the veteran had noticed a slight loss of 
hearing sensitivity over the past few years and that his wife 
complained of his hearing loss interfering with their 
conversation.  The veteran's history of noise exposure to a 
small arms explosion was noted.  An audiological evaluation 
at that time revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 8000 Hertz as follows:  15, 
20, 15, 30, 50, and 70 in the right ear, and 15, 20, 15, 55, 
60 and 75 in the left ear.  Speech discrimination scores were 
84 percent in the right ear and 88 percent in the left ear.  
The examiner noted that, with regard to the right ear, the 
evaluation was within normal limits for frequencies in the 
500 to 2000 Hertz range with mild sloping to severe 
sensorineural loss for frequencies in the 3000 to 8000 Hertz 
range.  With regard to the left ear, the evaluation was 
within normal limits for frequencies in the 500 to 2000 Hertz 
range with moderate sloping to severe sensorineural loss for 
frequencies in the 3000 to 8000 Hertz range.  The examiner 
noted that speech recognition was good bilaterally.  In April 
1995, the veteran was seen for a hearing aid evaluation.  His 
history of noise exposure in the military was noted.  It was 
also noted that the veteran was a hunter who did not use 
protection.  The veteran was interested in hearing aids 
because he had difficulty with normal conversational speech, 
the television, and telephone.  An audiological evaluation 
revealed pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 8000 Hertz as follows:  30, 30, 30, 45, 
70, and 75 in the right ear, and 30, 40, 35, 65, 75 and 80 in 
the left ear.  Speech discrimination scores were 74 percent 
in the right ear and 52 percent in the left ear.  The 
examiner commented that the veteran had bilateral loss with 
better word recognition in the right ear.  

In an August 1995 statement, the veteran maintained that 
although his service medical records did not contain any 
reference to hearing loss anyone who has been in a vehicle 
which has hit a mine would definitely experience a headache 
and ringing in the ears for a period of time.  He stated that 
his hearing was "acceptable" following the mine explosion 
in service but that in his later years he had to read lips, 
position himself in order to hear others, and endure constant 
ringing in both ears.  The veteran attributed his ringing to 
the mine explosion.

In October 1995, records from the Office of the Surgeon 
General were received, reflecting the veteran's 
hospitalization during October 1944 for injuries received in 
a land mine explosion.  The records do not reference any 
complaints, clinical findings, or diagnosis of hearing loss 
or tinnitus.  

In March 1998, VA records dated from April 1995 to February 
1998 were received.  In January 1998, the veteran was seen 
for a hearing aid evaluation.  He complained of hearing loss, 
which was first noticed many years previously, and tinnitus.  
A history of noise exposure in the military was noted.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels, at 500, 1000, 1500, 2000, 3000, 4000, 6000, and 
8000 Hertz as follows:  35, 35, 30, 30, 50, 65, 80, and 80 in 
the right ear, and 35, 45, 40, 45, 60, 70, 75 and 75 in the 
left ear.  Speech discrimination scores were 100 percent in 
the right ear and 76 percent in the left ear.  The veteran 
received hearing aids in February 1998.

A VA audiological evaluation in June 1998 revealed pure tone 
thresholds, in decibels, at 250, 500, 1000, 1500, 2000, 3000, 
4000, 6000, and 8000 Hertz as follows:  45, 35, 35, 25, 30, 
55, 65, 80, and 75 in the right ear, and 45, 35, 45, 45, 45, 
65, 75, 75 and 80 in the left ear.  Speech discrimination 
scores were 70 percent in the right ear and 22 percent in the 
left ear.  The evaluation report notes complaints of hearing 
loss, which was first noticed many years previously, and 
tinnitus.  A history of noise exposure in the military was 
noted.  The report notes that the veteran was very 
cooperative but appeared confused at times during the 
audiology examination in regard to following commands and 
that it was difficult to accurately assess the findings for 
both pure tone and speech.

On VA examination in July 1998, the veteran reported that he 
was getting accustomed to his decreased hearing.  On 
examination without his hearing aids, the external canals, 
auricles, and pinna were normal.  There was no evidence of 
infection in the external and internal canals.  Both tympanic 
membranes were intact.  The tympanic membranes showed 
scarring but no perforation.  There was no evidence of 
chronic infection or acute infection on the medial aspect 
(middle or internal canals) of either ear.  There was no 
drainage, and the veteran did not have any problems with 
balance or gait.  The impression was bilateral hearing 
deficiency.  The examiner reviewed the claims folder and 
referenced the veteran's report of ringing in his ears and 
decreased hearing for a short time after the inservice mine 
explosion.  The examiner commented that this would be 
expected after such a loud explosion but that in the 
intervening years until relatively recently the veteran never 
complained of tinnitus or hearing loss.  The examiner stated 
that the veteran's current hearing loss shown on the most 
recent audiological evaluation was consistent with his age.  
The examiner stated that he could not with any surety assign 
the development of the veteran's tinnitus and hearing loss to 
the incident in service and that he believed that the 
veteran's problem was concurrent with his advanced age and 
bilateral hearing loss occurring over the past several years.  

II.  Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  Where a veteran 
served 90 days or more during a period of war or peacetime 
after December 31, 1946, and sensorineural hearing loss 
(organic disease of the nervous system) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
cited a medical treatise in Hensley v. Brown, 5 Vet. App. 
155, 157 (1993), which stated that the threshold for normal 
hearing ranged from 0 to 20 decibels and that higher 
threshold levels indicated some degree of hearing loss.  

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the VA shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented well grounded claims; that 
is, claims which are plausible.  If he has not presented well 
grounded claims, his appeal must fail, and there is no duty 
to assist him further in the development of his claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the veteran's claims for service connection 
for bilateral hearing loss and tinnitus are not well 
grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  This exception applies to the veteran's lay 
assertions of an etiological link between current disability 
and events that transpired during service, because lay 
persons (i.e., persons without medical training or expertise) 
are not competent to offer opinions concerning medical 
causation.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The applicable criteria also includes 38 U.S.C.A. § 1154(b) 
which provides as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

Section 1154(b) is implemented by 38 C.F.R. § 3.304(d) which 
provides:

Combat. Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions, or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b), which have been interpreted by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) as 
liberalizing the modes of proof necessary to support a claim 
of entitlement to service connection for disability incurred 
by a combat veteran.  In Collette v. Brown, 82 F.3d 389 
(1996), the Federal Circuit set out a three-step sequential 
analysis:  1) the veteran must produce satisfactory lay or 
other evidence, that is, credible evidence which would allow 
a reasonable fact finder to conclude that the alleged disease 
or injury was incurred in the veteran's combat service; 2) if 
the proffered evidence is consistent with circumstances, 
conditions or hardships of service, a factual presumption 
arises that the alleged disease or injury is service 
connected; and 3) once the presumption of service connection 
arises, it must be determined whether the government met its 
burden of rebutting the presumption of service connection 
with clear and convincing evidence to the contrary.

The Court in Caluza and the Federal Circuit in Collette both 
noted that 38 U.S.C.A. § 1154(b) applies to the second 
element of a well grounded claim, that is, whether a disease 
or injury was incurred or aggravated in service, and not to 
the questions of whether there is a current disability or a 
nexus to service.  Caluza at 507; Collette at 392.

In this case, the veteran claims that he has bilateral 
hearing loss and tinnitus due to his combat experiences in 
World War II.  The Board finds that the veteran's statements 
are credible evidence that he experienced hearing problems 
following a mine explosion in service, and that this is 
consistent with the circumstances, conditions or hardships of 
his combat service.  However, as the Court noted in Gregory 
v. Brown, 8 Vet. App. 563, 568-9 (1996), which involved 
service connection for hemorrhoids, the appellant may use lay 
testimony to show that rectal bleeding happened in service, 
but not to show a current diagnosis or a nexus between a 
current condition and service.  In Gregory, the veteran's lay 
testimony, under section 1154(b), was satisfactory evidence 
of inservice rectal bleeding, without the need for 
documentation corroborating such condition.  In this case, 
similarly, the veteran's statements may be viewed as 
satisfactory evidence of hearing problems following a mine 
explosion in service but not of a relationship between any 
temporary decline in hearing ability to include ringing in 
the ears and any current bilateral hearing loss and tinnitus.  
The Court has held that the Federal Circuit in Collette did 
not intend to alter the medical nexus requirement set forth 
in Caluza; therefore, medical evidence demonstrating a nexus 
between a current disability and a service connected disease 
or injury is necessary for a claim to be well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996). 

The service medical records reflect that the veteran 
sustained a concussion from a mine explosion during service.  
Although the records do not show any complaints, treatment, 
or diagnosis of hearing loss or tinnitus after the explosion, 
the 1998 VA examiner indicated that decreased hearing and 
ringing in the ears would be expected from such a loud 
explosion.  In order to establish well grounded claims, the 
veteran must show current diagnoses of bilateral hearing loss 
and tinnitus that are related to the inservice mine explosion 
resulting in concussion.  However, the postservice medical 
evidence does not reflect that his current bilateral hearing 
loss and tinnitus are attributable to the service injury.  
The postservice records show that the veteran was initially 
diagnosed with bilateral hearing loss in 1989, nearly 44 
years following service.  (The initial diagnosis of tinnitus 
was made on the 1998 VA examination.)  Although notations of 
the veteran's history of inservice noise exposure was noted 
in 1989 and on every audiological evaluation thereafter, 
there is no opinion of record which relates the veteran's 
hearing loss and tinnitus to his period of service or to an 
incident therein.  In fact, an April 1995 VA audiological 
evaluation even notes that the veteran was a hunter who did 
not use protection.  The only medical opinion on the question 
of the etiology of the hearing disorders appears in the 1998 
VA examination report, in which the examiner indicated his 
belief that the veteran's bilateral hearing loss was merely 
coincident with his advanced age and that his tinnitus was 
coincident with the hearing loss over the past several years.

In short, the service and postservice medical evidence does 
not reflect that the veteran currently has bilateral hearing 
loss and tinnitus which is attributable to service.  In order 
to establish a well grounded claim, the veteran must show 
that he has bilateral hearing loss and tinnitus which were 
incurred in service or that his bilateral hearing loss was 
manifested to a compensable degree in the presumptive period 
following service.  Although the veteran maintains that his 
hearing disorders were related to his combat experiences, he 
has not submitted any medical evidence to support his claim, 
and he is not medically qualified to make that determination.  
See Moray, Grottveit, and Espiritu, supra.  

Therefore, what is lacking in establishing a well grounded 
claim is competent medical evidence showing that current 
diagnoses of hearing loss and tinnitus are related to 
service, or to the first postservice year regarding the 
hearing loss claim.  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the instant claims are not well grounded 
as they lack plausibility and must therefore be denied.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

